EXHIBIT 10.24.3

 

MCI WORLDCOM NETWORK SERVICES, INC.

 


AMENDMENT NO, 15

 

This Amendment No. 15 (the “Amendment No, 15”) Is made this 26 day of November,
2002. by and between AmeriVision Communications, Inc. (“Customer”) and MCI
WORLDCOM Network Services, Inc. (“MCI”), to those certain Amended end Restated
Program Enrollment Terms (the “Amended PET”), to that certain Telecommunications
Services Agreement more particularly described as TSA # AVI - 990301 (the
“TSA”), made by and between Customer and MCI WORLDCOM Network Services, Inc.
(successor-In-Interest to WorldCom Network Services, Inc.) dated April 20. 1999,
including all prior applicable amendments (collectively, the “Prior
Amendments”). in the event of any conflict between the terms of the TSA, tie
Amended PET, any Prior Amendment or any applicable Attachment and the terms of
this Amendment No. 16, the terms of this Amendment No. 16 shall control. The TSA
along with the Amended PET, the Prior Amendments, all applicable Attachment(s),
and this Amendment No. 15 shall collectively be referred to as the “Agreement”.
Capitalized terms not defined herein shall have the meaning ascribed to them in
other documents referenced herein. All references to “MCI WorldCom” In the
Agreement including any, amendments, attachments, schedules or exhibits thereto,
will be deemed to refer to “MCI”. This Amendment No. 15 does not constitute the
assumption of the Agreement as that term is used under applicable bankruptcy
law.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

 

1.     SERVICE INTERCONNECTIONS; MINIMUM MONTHLY USAGE. Notwithstanding anything
to the contrary contained In the Agreement, commencing with the first (1st) day
of the month following the data this Amendment No. 15 has been fully executed by
both parties and delivered to Customer, Customer’s Minimum Monthly Usage (as
described in Subsection 4(F) of the Amended PET) shall be of not less than an
average of * per calendar month/billng period.

 

2.     OTHER TERMS AND CONDITIONS. Except as specifically amended or modified
herein, the terms and conditions of the Agreement will remain in full force and
effect throughout the Service Term and any extensions thereof.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment No. 15 on the
date first written above.

 

 

AMERIVISION

 

MCI WORLDCOM NETWORK

 

 

COMMUNICATIONS, INC.

 

SERVICES, INC.

 

 

 

 

 

 


 

By: /s/ Sean Riddle


 


 

By: /s/ Robert Brejcha


 


 

 

(Signature)

 

(Signature)

 

 

 

 

 

 


 

Sean Riddle


 


 

Robert Brejcha


 


 

 

(Print Name)

 

(Print Name)

 

 

 

 

 

 

 

Manager of Network Engineering

 

 

Vice President

 

 

 

(Title)

 

(Title)

 

 

 

 

 

 

 

12-10-02

 

 

12-10-02

 

 

 

(Date)

 

(Date)

 

 

--------------------------------------------------------------------------------


 

MCI WORLDCOM NETWORK SERVICES, INC.

 

AMENDMENT NO. 16

 

This Amendment No. 16 (the “Amendment No. 16”) is made this 17 day of January,
2003, by and between AmeriVision Communications, Inc. (“Customer”) and MCI
WORLDCOM Network Services, Inc. (“MCI”), to those certain Amended and Restated
Program Enrollment Terms (the “Amended PET”), to that certain Telecommunications
Services Agreement more particularly described as TSA # AVI - 990301 (the
“TSA”), made by and between Customer and MCI WORLDCOM Network Services, Inc.
(successor-in-interest to WorldCom Network Services, Inc.) dated April 20, 1999,
including all prior applicable amendments (collectively, the “Prior
Amendments”). In the event of any conflict between the terms of the TSA, the
Amended PET, any Prior Amendment or any applicable Attachment and the terms of
this Amendment No. 16, the terms of this Amendment No. 16 shall control. The TSA
along with the Amended PET, the Prior Amendments, all applicable Attachment(s),
and this Amendment No. 16 shall collectively be referred to as the “Agreement”.
Capitalized terms not defined herein shall have the meaning ascribed to them in
other documents referenced herein. All references to “MCI WorldCom” in the
Agreement including any, amendments, attachments, schedules or exhibits thereto,
will be deemed to refer to “MCI”. This Amendment No. 16 does not constitute the
assumption of the Agreement as that term is used under applicable bankruptcy
law.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       SPECIAL DISCOUNTS. Notwithstanding
anything to the contrary contained in the Agreement or the Attachment for ACCESS
BASED BILLING CARRIER ORIGINATION Service, the Attachment for ACCESS BASED
BILLING SWITCHLESS/END USER DEDICATED Services, the Attachment for ACCESS BASED
BILLING CARRIER TERMINATION Service (collectively, the “ABB Attachments”),
commencing as of January 1, 2003, Customer’s discount percentage, with respect
to INTERSTATE and INTERSTATE EXTENDED DOMESTIC Locations only, for ACCESS BASED
BILLING CARRIER ORIGINATION Service. ACCESS BASED BILLING SWITCHLESSIEND USER
DEDICATED Services, and ACCESS BASED BILLING CARRIER TERMINATION Service will be
determined under the Discount Schedule shown below based on Customer’s actual
Monthly Revenue for such month and will not be subject to the applicable
discount percentage set forth in the Agreement or the ABB Attachments.
Commencing as of January 1, 2003, and continuing throughout the Service Term,
Customer will automatically receive the next higher (or lower) Discount when
Customers eligible Monthly Revenue (as defined in the PET) reaches the next
higher level (or falls to the next lower level). All other discounts for all
other services will be as set forth in the Agreement.

 

MONTHLY REVENUE

 

DISCOUNT

*

 

*

*

 

*

*

 

*

*

 

*

 

2.                                       CUSTOMER’S TOTAL MINIMUM REVENUE
COMMETMENT; FIVE PERCENT ADDITION. As of January 1, 2003. the parties agree to
delete Subsection 18(D) of the Amended PET in its entirety.

 

2

--------------------------------------------------------------------------------


 

3.                                       OTHER TERMS AND CONDITIONS. Except as
specifically amended or modified herein, the terms and conditions of the
Agreement will remain in full force and effect throughout the Service Term and
any extensions thereof.

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement No. 16 on the
date first written above.

 

 

 

AMERIVISION

 

 

COMMUNICATIONS, INC,

 

MCI WORLDCOM NETWORK SERVICES, INC.

 

 

 

By: /s/Jeff Cato

 

By: /s/ Robert Brejcha

 

(Signature)

(Signature)

 

 

 

 

Jeff Cato

 

Robert Brejcha

 

(Print Name)

(Print Name)

 

 

 

 

Director of Operations/Business Development

 

Vice President

 

(Title)

(Title)

 

 

 

 

1-17-03

 

1-17-03

 

(Date)

(Date)

 

 

 

 

3

--------------------------------------------------------------------------------